                Case 2:19-cv-01811 Document 1-7 Filed 02/27/19 Page 1 of 3



                                WATCH LIVE        NEWS      WEATHER        SPORTS       THE INVESTIGATORS          TRAFFIC       HEALTH       ABOUT US


BREAKING / Dakota Theriot, 21, wanted in slaying of parents, 3 others                                                                            ×

                     Book ahead, save up to
                     20% on hyatt.com                                     BOOK NOW
                     Rates from $449
                     Andaz Maui at Wailea Resort




Saints owner Gayle Benson issues statement to
frustrated fans




      Gayle Benson entertaining thousands of Saints fans at Championship Square before the NFC Championship game on Sunday, Jan. 20 (Source:
      Facebook/New Orleans Saints)


By Mykal Vincent | January 21, 2019 at 4:03 PM CST - Updated January 22 at 12:00 PM

NEW ORLEANS, LA (WAFB) - New Orleans Saints owner, Gayle Benson, issued a statement to the team,
the city, and frustrated fans after the Saints' heartbreaking loss to the Los Angeles Rams.

The New Orleans Saints posted her full statement to Facebook Monday.

“Sunday’s result is still difficult to accept for all of us,” the statement read.

Benson said she is “thoroughly disappointed” by the events that led to the outcome
                                                                           outcome of the NFC
Championship game. That “event” was a glaring non-call on an obvious pass interference late in the
fourth quarter that could’ve sent the top-seeded Saints to the Super Bowl.
Case 2:19-cv-01811 Document 1-7 Filed 02/27/19 Page 2 of 3




  Statement from Saints Owner Gayle Benson:
  "Sunday’s result is still difficult to accept for all of us. I am thoroughly disappointed by
  the events that led to the outcome of yesterday’s game. Getting to the Super Bowl is
  incredibly difficult to do and takes such an unbelievable commitment from a team
  and support from its fans. No team should ever be denied the opportunity to reach
  the title game (or simply win a game) based on the actions, or inactions, of those
  charged with creating a fair and equitable playing field. As is clear to all who watched
  the game, it is undeniable that our team and fans were unfairly deprived of that
  opportunity yesterday. I have been in touch with the NFL regarding yesterday’s
  events and will aggressively pursue changes in NFL policies to ensure no team and
  fan base is ever put in a similar position again. It is a disservice to our coaches,
  players, employees and, most importantly, the fans who make our game possible.
  The NFL must always commit to providing the most basic of expectations- fairness
  and integrity.
  Our entire team is humbled and grateful for the support shown by our fans over the
  course of the season. It has become common for teams to proclaim that they have
  the “best fans in the NFL”. I do not believe there is any debate, however, that we
  truly have the most inspiring, committed and passionate fans in all of professional
  sports. This is true whether you are from New Orleans or part of our family of fans
  from the entire state, region and country.
  The truth is we are more than team and fans- we are a family. As a family we
  celebrate together, support each other and sometimes suffer together. This past
  season has been especially meaningful to me as we honored my husband. I will
  never be able to fully express my appreciation for the way all of you have supported
  me and our team in honoring Tom Benson’s legacy. I know he is proud of this team
  and our fans.
  While the way this season ended has left us all frustrated and disappointed, I am
  comforted knowing we will respond the way our community always responds- with
  resilience, fierce determination and love for each other and the Saints.
  I have had many blessings in my life, perhaps the greatest is being born in New
  Orleans and having the opportunity to be a part of the Saints family with you. Next
  season starts now and I can’t wait to share it with you again."

     19K        2K        10K
                Case 2:19-cv-01811 Document 1-7 Filed 02/27/19 Page 3 of 3



“The truth is we are more than team and fans - we are a family. As a family we celebrate together,
support each other and sometimes suffer together,” Benson continued.

RELATED STORIES:

     •   Passed Out: Saints contact NFL about non-call on critical play
     •   Kicked Out: Rams end Saints playoff, win with overtime field goal
     •   NFL head referee didn’t see controversial no-call on Tommylee Lewis pass play
     •   Sec. 642: Saints fans launch petition, after Rams fans launched petition against ref
     •   ‘Saints got robbed’ billboards go live in downtown Atlanta

The non-call has sparked criticism from Saints fan and football fans around the country, some calling it
one of the worst officiating blunders in NFL history. Benson says she’s been in touch with the NFL and
will “aggressively pursue changes” in their policies.




“I do not believe there is any debate, however, that we truly have the most inspiring, committed and
passionate fans in all of professional sports,” she said.

Copyright 2019 WAFB. All rights reserved.




Sponsored Stories




[Photos] This Superbowl Was   US Cardiologist: It's Like a   4 Worst Blood Pressure Meds   NFL Players That Are Now
the Best in History           Pressure Wash for Your         vibranthealthnetwork.com      Working 9 To 5
Bob's Hideout                 Insides                                                      Bleacher Breaker
                              thegutrehab.com
